Citation Nr: 1740018	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the rating reduction for service-connected traumatic brain injury (TBI) with headaches from 40 percent to 10 percent, as of January 1, 2013, was proper.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2003 and October 2003 to February 2005.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which reduced the Veteran's disability rating for TBI with headaches from 40 percent to 10 percent, effective January 1, 2013.


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 40 percent rating for TBI with headaches by way of a rating decision and notification letter dated June 2012, and he was notified of his right to submit additional evidence and request a predetermination hearing. 

2.  The proposed reduction for TBI with headaches was implemented in an October 2012 rating decision, effective January 1, 2013, and was made in compliance with applicable due process and procedural laws and regulations. 

3.  However, the preponderance of the evidence does not support a finding that the Veteran's TBI with headaches disability has improved under the ordinary conditions of work and life.


CONCLUSION OF LAW

The reduction in the Veteran's disability evaluation from 40 percent to 10 percent for his service-connected TBI with headaches was improper and his benefits should be restored. 38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.124a, Diagnostic Code 8045 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran challenges the reduction of his 40 percent rating for TBI with headaches to 10 percent.  Having decided that the procedural requirements as set forth in 38 C.F.R. § 3.105 were met, the question to be addressed is whether, given the available evidence, the Veteran's condition improved such that a reduction was warranted. 

The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. §3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c). 

In the present case, the Veteran's 40 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO proposed to reduce the Veteran's disability rating.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. 

The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the [Veteran's] disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421. 
However, the Court also noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions.  Id.  Accordingly, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Medical and non-medical indicators of improvement may be considered.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Having reviewed the evidence of record, the Board finds that restoration of the 40 percent rating for the Veteran's TBI with headaches, effective January 1, 2013, is warranted. 

The Veteran's service-connected TBI with headaches was increased from 10 percent to 40 percent based on the findings of a June 2009 VA examination.  At that examination, the examiner determined the Veteran scored a 25/30 on the Montreal Cognitive Assessment (MoCA); MoCA tested the Veteran's cognitive impairment and the examiner determined that the Veteran's "borderline score related to difficulty with short-term memory retrieval."  See June 2009 VA examination.  A reduction was then proposed, subsequent to a later VA examination.  See June 2012 rating reduction proposal.  Id. 

Nevertheless, the Veteran was afforded a new VA examination on August 30, 2013 to assess the current severity of his TBI residuals.  At the examination, the examiner noted that objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulted in moderate functional impairment.  See August 2013 VA examination.  Specifically, the examiner stated that the Veteran had a MoCA score of 22/30, complained of forgetfulness, and had impaired concentration/multi-taking.  In fact, the Veteran's MoCA score declined from his June 2009 examination; this means that his cognitive impairment worsened since his June 2009 examination.  However, the examiner, a physiatrist, stated that this "may" be best explained by his mental health condition(s).  Id.  The examiner also noted headaches, which "likely impair his concentration, ability to learn new instructions/tasks, and increase the neurocognitive and neurobehavioral symptoms related to his mental health conditions."  Id.  

A year later, a psychologist evaluated the Veteran for his PTSD increased rating claim.  During the course of the examination, the examiner noted that the Veteran had TBI residuals, which included "migraine headaches, attention and concentration problems, distractibility, problems learning new information, memory problems, word finding difficulties, information processing, and retrieval difficulties."  See September 2014 VA examination.  The examiner further explained that the Veteran had more than one mental disorder diagnosed and it was possible to differentiate what symptoms were attributable to each diagnosis.  Specifically, the examiner attributed the following symptoms to the TBI: (1) chronic headaches; (2) memory problems; (3) information processing problems; and (4) word finding difficulty.  Id.  The examiner also stated that the "degree to which any/all of these symptoms impact psychosocial and occupational functioning is highly variable and unpredictable" and "[c]onsiderable symptom overlap exists" with PTSD symptoms.

Therefore, the Veteran's headaches, memory, and cognitive problems are attributable to his TBI residuals.  Further, the August 2013 VA examiner indicated objective evidence of mild to moderate memory impairment.  The Veteran has also maintained his headaches continued throughout the appellate period.  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2017).  After a review of all the evidence of record, the medical and non-medical evidence of record indicate that the Veteran's ability to function under the ordinary conditions of life and work has not improved.  Further, the Board has no reason to question the credibility of the Veteran's testimony.  

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  To be precise, the burden is on the Board to establish by a preponderance of evidence that the rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is conflicting evidence as to whether the Veteran's disability has actually improved, the Board finds that VA has not met its burden and that the reduction in the Veteran's disability evaluation for his TBI with headaches was therefore improper.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2017). 


ORDER

The reduction to 10 percent being improper, restoration of a 40 percent rating for service-connected TBI with headaches is granted.  This restoration is effective January 1, 2013, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


